Citation Nr: 1821722	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for multiple retained metal fragments and a history of low back pain and arthritis (claimed as residuals of a gunshot wound of the abdomen).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than May 18, 2005 for special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  The Board notes that the Veteran is the recipient of the Purple Heart and Bronze Star Medal with Valor Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2001, January 2006, and May 2011 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

By way of procedural history, the Board notes that the present appeal originates from a May 1999 increased rating claim for abdominal muscle damage and paralysis of the sciatic nerve, and a September 1999 service connection claim for back condition, claimed as a residual of a gunshot wound of the abdomen.  These claims were originally denied in a February 2000 rating decision and subsequently granted in a March 2001 rating decision.  The residual disabilities from the gunshot wound of the abdomen with multiple fragments, to include a back disability, were combined into a 40 percent disability rating effective May 28, 1999.

In February 2002, the Board denied the Veteran's increased rating claim on appeal.  In a March 2003 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) vacating the Board's February 2002 decision on the basis that the Board relied on an inadequate VA examination and the criteria to evaluate the Veteran's service-connected disabilities had changed during the pendency of the appeal.  The Court lastly found there was no compliance with the VCAA duty to notify and assist. 

In November 2003, the Board remanded the case to comply with the Court's February 2002 Order. 

In July 2005, the Board remanded the case again, in order to obtain additional medical treatment records identified by the Veteran. 

In November 2006, the Board again remanded the case, finding that the RO did not comply with the Board's July 2005 remand directives.  The Board additionally referred the Veteran's TDIU claim. 

In February 2008, the Board denied the Veteran's initial rating claim in excess of 40 percent for residuals of a gunshot wound of the abdomen with multiple fragments.  In a February 2009 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) vacating the February 2008 Board decision on the basis that the Board did not adjudicate the Veteran's TDIU claim in the first instance, failed to obtain Social Security Administration records, and failed to provide adequate reasons and bases in its application of 38 C.F.R. § 3.321(b) (extraschedular consideration).  As to the TDIU claim, the JMR noted the Veteran had repeatedly alleged unemployability due to his service-connected disabilities, that the Veteran had a combined service-connected disability rating of 70 percent since May 28, 1999, and 80 percent from September 26, 2003, and that the Veteran sought the highest rating possible.  Accordingly, the Court found that the Board should have considered whether the Veteran was entitled to a TDIU or, in the alternative, referred the matter to the RO for initial adjudication.  

In an August 2009 letter, the Veteran's attorney stated that the January 2009 JMR stipulated that the Board was to consider the issue of TDIU from May 1999.  In March 2010, the Veteran's attorney noted that he submitted VA medical records dated between September 1970 and July 1999.  He additionally asserted that the Veteran filed a claim for TDIU in an October 2003 communication.  He further noted that the Veteran met the combined evaluation of 70 percent since May 1999, including an individual 40 percent rating.  Thereby, the Veteran's attorney argued that the Veteran met the requirements for a TDIU at that time he originally filed his claim.

A May 2011 rating decision denied the claim for TDIU on the basis that the issue was moot since the Veteran was currently in receipt of a 100 percent evaluation for PTSD and had not been found unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In February and March 2012 letters, the Veteran's attorney again asserted that the TDIU claim was raised in October 2003 when the Veteran requested expeditious treatment of his service connection claim for low back disability.  The representative further stated that the case would be satisfied by a finding of TDIU "with an earliest effective date."  

In July 2012, the Veteran testified at a Board videoconference hearing in front of a Veterans Law Judge who is no longer employed by the Board.  By an April 2017 letter, the Veteran indicated that he did not want an additional Board hearing. 

During the July 2012 Board videoconference hearing the Veteran's representative noted that the TDIU issue on appeal dated back to 2003, prior to the issuance of the total disability rating for PTSD in 2005.  The representative further noted that the TDIU issue was connected to the Veteran's back disability.

In September 2012, the Board remanded this case for further development, to include obtaining VA examination to determine the effect the Veteran's service-connected disabilities currently had on his employability (with the exception of his service-connected PTSD), and to associate with the claims file outstanding medical treatment records previously identified by the Veteran.  

In June 2017, the Board remanded the claim again, determining that the RO had not obtained the outstanding medical treatment records as instructed by the Board.  The Board additionally found the Veteran's attorneys assertion that the June 2014 VA examination was incomplete, because the examiner did not provide a medical opinion as to the combined effect of the various service-connected disabilities on employability was without merits, since the examiner did consider the effects of the various service-connected disabilities and found that all but one disability impacted the Veteran's ability to work.  

The case has now returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  For the period on appeal prior to June 13, 2014, the Veteran's low back disability manifested by forward flexion at worse to 60 degrees, with IVDS without incapacitating episodes resulting in bedrest prescribed by a physician, and with only mild neurological impairment with no evidence of neurological conditions such as absent ankle jerk. 

2.  Resolving all doubt in the Veteran's favor, beginning June 13, 2014, his low back disability manifested by pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, and other neurological findings appropriate to site of diseased disc with little intermittent relief. 

3.  Resolving any doubt in the Veteran's favor, his lumbar spine disability has been productive of neurological impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve during the appeal period. 

4. Resolving all reasonable doubt in the Veteran's favor, he has been precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment. 

5.  Prior to May 18, 2005, the Veteran did not have a 100 percent service-connected disability with an additional service-connected disability independently ratable at 60 percent; nor was he permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2014, the criteria for a rating in excess of 40 percent for a low back disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5243 (2003 & 2017).

2.  Beginning June 13, 2014, the criteria for a 60 percent rating for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2003).

3.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8520 (2017).

4.  The criteria to establish entitlement to TDIU are approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

5.  The criteria for an effective date earlier than May 18, 2005 for the grant of SMC based on the housebound criteria are not met.  38 U.S.C. §§ 1114(s) 5107, 5110 (2012); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Increased Rating - Applicable Laws and Regulations 

Disability ratings are determined by the application of the VA's Schedule for Rating Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Low Back - Factual Background

The Veteran was originally service-connected for residuals of a gunshot wound (GSW) to the abdomen in October 1971.  He filed a claim in September 1999 indicating the GSW also caused his low back disability.  The Veteran was not awarded service connection for a low back disability.  Rather, a March 2001 supplemental statement of the case (SSOC) increased the disability rating for the service-connected residuals of GSW involving multiple fragments, a history of chronic recurrent back pain and numbness to a 40 percent rating.  This rating, in effect, granted service connection for a back disorder, and the Veteran's previous claim became moot.  

As noted by the Board in its February 2008 decision, this claim, in essence, is a claim for an initial rating for a back disability.  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran suffered a gunshot wound to the abdomen while in the military.  Multiple shell fragments remain in the Veteran's abdomen and near his spine.  These fragments have been associated with his chronic low back pain and low back disability, to include degenerative disc disease. 

The Veteran's service-connected multiple retained metal fragments and a history of low back pain and arthritis (low back disability herein) is rated as 40 percent disabling effective May 28, 1999, under Diagnostic Code (DC) 5293-5243.  38 C.F.R. § 4.71a.  DC 5293 represents the code for rating intervertebral disc syndrome prior to 2002, which is when VA changed the rating criteria for evaluating disabilities of the lumbar spine.  See 67 Fed. Reg. 54345-01 (Aug. 22, 2002).  DC 5243 represents the current code for rating intervertebral disc syndrome.  38 C.F.R. § 4.71a.  Because the Veteran is asserting entitlement to an increased rating between for a period that in part is earlier than September 23, 2002, VA must apply the prior regulation in addition to the new one, namely DC 5293.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes in effect prior to the September 23, 2002 change in regulations.

DC 5292 as applicable between 1999 and 2002 evaluates the severity of limitation of lumbar spine motion.  It provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.
  
DC 5293 as applicable between 1999 and 2002 evaluates intervertebral disc syndrome.  Intervertebral disc syndrome was evaluated as follows: Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, 60 percent; severe; recurring attacks, with intermittent relief, 40 percent; moderate; recurring attacks, 20 percent; mild, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

DC 5295 as applicable between 1999 and 2002 provided for a 10 percent rating for characteristic pain on motion.  A 20 percent rating was warranted where there was evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum rating of 40 percent was warranted where the symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.

Effective September 23, 2002, under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

6) 100 percent -- Unfavorable ankylosis of the entire spine. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

Under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243. 

Turning to the evidence, the Veteran underwent a VA examination in September 1999, in which the Veteran reported low back pain described as "not too much" and more like "a dull ache and numbness."  The examiner noted that there was no evidence of any present paresis or any kind of paralysis.  On physical examination, sitting and standing were within normal limits.  Lumbar spine was within normal limits with mild tightness of a diffuse type and mild lumbar curve reversal.  Sacroiliac and costophrenic joints were normal.  Trendelenburg test was negative.  On range of motion testing of the lumbar spine, forward flexion was to 75 degrees, extension to 20 degrees, lateral to 20 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  The examiner noted that the Veteran complained of pain in the low back, but no definite radiation.  Straight leg raising test was negative, bilaterally.  The examiner rendered diagnoses of status post gunshot wound, abdominal injury with multiple fragments and history of recurrent back pain.  The examiner ordered additional tests to ensure no neurological disorder was present, with indication of possible diagnosis of chronic myalgia paresthetica.  As noted above, the Court's March 2003 Order found that the Board erred in relying on this examination report, since the record was not available for review.  Here, however, the Board relies on this report only in consideration of the objective medical evidence recorded during the examination. 

In November 1999, a computed tomography (CT) scan showed status post ballistic pellets trauma on the left side, severe degenerative disc, L4-5 intervertebral disc space and right cystic nerve root sleeve dilation at the S2 level.  X-ray view of the spine confirmed the presence of marked narrowing of the intervertebral space between L4 and L5.  Several bullet fragments were seen to project into the soft tissue of the lower spine.  The diagnostic impression was post traumatic spine.  However, there was no evidence of paralysis of the sciatic nerve to any degree.  Likewise, there was no indication of muscle spasm, absent ankle jerk or other findings. 

Treatment record from Old Shell Orthopedic Associates dated in April 2000 interpreted x-rays to show "fairly severe degeneration" in the L4-5 interspace, but noted that the Veteran has no neurologic changes.  His patellar and Achilles deep tendon reflexes were 2+ and equal.  Muscle strength was 5/5.  The Veteran held the low back somewhat stiff, and he complained of numbness in the left lateral thigh.  Conservative management was recommended.

X-rays taken in June 2000 showed almost complete loss of the L4-5 disk space with prominent marginal osteophytes.  Vertebral bodies were normal in height and alignment, and there were no acute fractures, displacements, or focal destructive bony lesions.  Lower lumbar facets were normal.  Numerous shrapnel fragments were noted on both sides of the lumbar spine, and some minute fragments appeared to project within the spinal canal at the L3-4 level.  The impression was chronic degenerative disk disease of L4-5, with no other bony changes of significance.

By correspondence dated in October 2003, the Veteran indicated that he continues to have daily back pain and his prescribed Naproxen does not help him very much.  He further noted that he suffers from severe arthritis, and his condition gets worse as he gets older. 

Private treatment notes from Providence Family Physicians dated from April 2002 to March 2004 note chronic back pain. 

VA treatment notes dated in January 2004 show reports of continuous low back pain, worse on prolonged standing and walking, with radiating pain to the legs.  The medical professional noted "paraspinous muscle spasm," bilaterally, loss of lumbar lordosis, and decreased lumbar flexion.  

In April 2004, the Veteran underwent an additional VA examination, where the Veteran reported chronic low back pain, which varies in severity, and described as "pain into the right buttocks, but no leg pain."  The Veteran further described constant numbness of the left lateral thigh, with frequent "shooting type pain" into the left lateral thigh and occasionally as far as the foot.  The Veteran indicated that certain household chores such as mopping the floor with the associated twisting type movements aggravated his back pain.  He noted that he is very careful with any type of bending or lifting, and try to avoid these activities as much as possible.  He further described stiffness with initial weight-bearing after sitting for a while.  Prolonged sitting and changes in the weather were also noted to bother him.  Lastly, he indicated that sometimes he had difficulty engaging in marital relations with his wife secondary to his back pain.  The Veteran also reported flare-ups, described as "episodes of rather severe pain," which occurred three to four times a year, and last two to three weeks each time.  These episodes usually resulted from activities such as prolonged periods of weight-bearing or lifting something too heavy, but sometimes the severe pain occurred with minimal if any provocation. 

Upon physical examination, range of motion testing of the lumbar spine revealed flexion to 65 degrees, extension to 25 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 25 degrees, bilaterally.  Increased pain was noted on all range of motion testing.  There was no additional limitation of motion after repetitive use testing.  Gait was normal, the Veteran was able to stand erect, and there was no evidence of spasm or tenderness.  Neurological evaluation of the lower extremities revealed no focal strength deficits.  Right knee jerk was present with augmentation and left knee jerk was absent even with augmentation.  Ankle jerks were trace.  There was some diminished sensation to sharp stimulus over the left lateral thigh region.  Supine straight leg raising test revealed no radicular pain with elevation of either leg, but the Veteran described back pain with elevation of the legs, greater upon elevation of the right leg.  X-rays revealed traumatic fusion at L4-5 with many gunshot fragments. 

VA treatment notes dated in May 2005 contain range of motion testing of the lumbar spine, which reveals flexion to 65 degrees with pain at 45 degrees, extension to 20 degrees, lateral flexion, and rotation was not recorded in degrees.  Neurological examination showed decreased deep tendon reflex, patellar tendon reflex requiring reinforcement.  There was decreased sensation to light touch on the left lateral thigh.  There was no tenderness to palpation.  The medical professional noted that it appears that the Veteran "side bends to left to unweight right and has shortening and compression of facet joints left."   

VA treatment notes dated in June 2005 note reports of chronic low back pain, without any left or right leg symptoms.  The Veteran indicated that his back feels fatigued after wearing his arch support.  The medical professional noted back pain that radiates into right buttock with burning pain into the left lateral thigh, leg, and foot.  

VA treatment notes dated in August 2005 contain a physical therapy discharge note indicating that the Veteran received therapy for chronic low back pain/lumbar spine between May 2005 and August 2005, but stated that goals have been discontinued because the Veteran stopped attending. 

During an August 2005 VA general medical examination, the Veteran complained of chronic nagging pain in his lower back, occasionally sharp, and also sciatica like pain down the lower extremities.  The examiner noted that the Veteran was able to do all activities of daily living, occasionally with increased discomfort.  The Veteran further reported occasional flare-ups that quickly get under control with the use of analgesics.  Following the general medical examination, the Veteran underwent an additional spine examination.  Range of motion of the lumbar spine revealed flexion to 70 degrees with the ability to go to 90 degrees with increased discomfort, extension was normal with slight increase in stiffness, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally, but with increased stiffness in the back.  The examiner noted that stiffness on rotation was "probably caused from increased muscle spasm and guarding of the lower spine."  No abnormal deformities were noted in this area.  Neurological examination was within normal limits except mild numbness on the left lateral thigh.  Regarding DeLuca, the examiner stated that mild pain and stiffness were noted during range of motion tests, but with no additional limitation.  The examiner lastly indicated that it was possible that the pain can be worse during flare-ups and increased activities, but it was not feasible to express the additional limitations as this "cannot be determined with any degree of medical certainty." 

VA treatment notes dated in October 2005 contain range of motion testing of the lumbar spine, which reveals flexion to 65 degrees with pain at 45 degrees, extension to 20 degrees, lateral flexion, and rotation was not recorded in degrees.  
CT of the lumbar spine dated in July 2006 note gunshot pellet present throughout the abdomen and surrounding the lumbar spine, multilevel degenerative disc disease with broad based disc bulging, resulting in mild central spinal canal stenosis from L4 to S1.  In July 2012, a neurosurgeon reviewed the CT results and noted multilevel disc degeneration with shrapnel in and around the spine, facet disease at multiple levels, with an expansible cyst in the right side likely incidental to Tarloe cyst.  The symptoms were noted to be likely from disc and facet disease. 

The Veteran underwent an additional VA examination in June 2007, where he reported dull aching pain that is diffuse in the low back and constant, described as pain level 7 or 8 out of 10.  He also noted shooting pains down both legs laterally and the right leg posteriorly four to five times per month described as pain level 8 out of 10.  The Veteran denied any weakness, numbness, bladder or bowel dysfunction, or any more significant flare-ups.  The examiner noted that no physician prescribed bedrest or incapacitation in the previous twelve months, and the Veteran was independent in his activities of daily living.  He was using a TENS unit, and took Naprosyn and cyclobenzaprine daily, but with minimal help with discomfort.  Physical therapy also was not helpful.  

Upon physical examination, range of motion testing after three repetitions revealed flexion to 80 degrees, extension to 20 degrees, lateral flexion to 25 degrees, bilaterally, and rotation to 45 degrees, bilaterally, all limited by reports of discomfort.  The examiner noted that additional limitation due to flare-ups could not be determined without resorting to mere speculation.  No discomfort or difficulty with range of motion testing, no edema, erythema, effusion, tenderness, palpable deformities, or instability found, "except as noted."  The examiner further stated that the subjective complaints appeared to be inconsistent with the documented objective evidence, and added that range of motion testing can be rendered inaccurate by suboptimal effort as well as potent psychosocial overlays.  The examiner concluded that without resorting to mere speculation, it was not possible to say to what degree these factors may have impacted the measurements "possibly creating an apparent functional limitation."  Gait and posture were normal.  The Veteran reported tenderness to the diffuse palpation of the lumbar spine.  Positive Waddell sign and negative straight leg raising test.  Strength and sensory testing were within normal limits, with no objective findings of radiculopathy or polyneuropathy.  The examiner rendered diagnosis of congenital exaggerated lumbar lordosis and lumbar degenerative disk and joint disease L4-S1 without objective findings of radiculopathy. 

During a March 2011 general medical examination, it was noted that the Veteran did not have any prescribed bedrest due to any of his service-connected disabilities, to include his spine in the past twelve months.  The Veteran reported moderate pain, stiffness, weakness, lack of endurance, and fatigability.  The symptoms were daily and persistent, with precipitating factors including prolonged sitting and standing, excessive walking, radiation in the left leg.  No bowel or bladder dysfunction was noted.  The examiner noted that the Veteran was able to walk for 30 minutes and needed a back brace for support.  Flare-ups were described as increased pain and tightness with radiation down the left leg.  The Veteran reported incapacitating episodes, but did not provide supporting documentation.  Range of motion testing of the lumbar spine revealed flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 15 degrees, bilaterally.  The examiner indicated that range of motion was limited by "very poor effort and reported pain."  There was no evidence of spams, swelling, or tenderness.  Lastly, the examiner indicated that there was no loss of function with repetitive use, and loss of function due to flare-ups could not be determined without resorting to mere speculation. 

The Veteran underwent an additional VA examination in June 2014, where he reported flare-ups described as constant back pain level 9 or 10 out of 10, and indicated that the medications he takes only numb the pain and reduce it to level 7 out of 10, but the pain becomes severe again after an hour.  The Veteran further stated that this severe pain occurred four to five times per month, and usually when he stands longer than 30-45 minutes at a time, the pain builds up.  He indicated that during these severe pain episodes he has to lie on his back on the floor, use a TENS unit and fall asleep.  He further described a shooting pain from the lower back down to the left leg and noted that the leg feels "numbish" three or four times a week, lasting about 30 seconds, but this pain is so excruciating that he has to stop whatever it is that he is doing at the time.  Shooting pain was also noted on the right side down into the buttock.  

Upon physical examination, range of motion testing of the lumbar spine revealed flexion to 50 degrees, with objective evidence of painful motion at 30 degrees, extension to 20 degrees without pain, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, both without pain, right lateral rotation to 25 degrees, with pain at 20 degrees, and left lateral rotation to 25 degrees without pain.  After repetitive use testing there was no additional limitation in range of motion.  Functional loss was described as less movement than normal and pain on movement.  The examiner noted that the Veteran "was able to sit at 90 degrees flexion of TL spine for significant time during history taking."  There was no evidence of localized tenderness or pain to palpation, muscle spasm, or guarding resulting in abnormal gait or spinal contour.  Strength testing was normal with no evidence of muscle atrophy.  Reflex examination was absent (0) on the knees and ankles, bilaterally.  Sensory examination was normal, but the examiner noted "left lateral femoral cutaneous region with decreased pin prick," but noted that this sensory deficit was not consistent with lumbar radiculopathy.  Straight leg test was negative, bilaterally.  The examiner further noted no evidence or symptoms of radiculopathy.  There was no ankylosis.  IVDS was noted, but without any incapacitating episodes.  The Veteran used a back brace occasionally.  Lastly, the examiner noted that under the Mitchell criteria, it was not possible to specify if, when, and to what extent, in degrees, repetitive use or flare-ups limit function, because it was "not a contention with literature support and can only be opined if said flare-up occurs during examination." 

Low Back - Analysis

As noted above, in this case, the Board will consider both the "old" and "new" regulations, and will apply the ones that are more favorable to the Veteran.  

Initially, the Board notes that under DCs 5292 and 5295, a rating in excess of 40 percent is not warranted, as the Veteran is already in receipt of the maximum disability rating available, as he is already assigned a 40 percent.  
Under the regulations prior to September 2002, under DC 5293, a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  The Board notes that for purposes of evaluations under Diagnostic Code 5293, "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note 1.  

Initially, the Board notes that under DCs 5292 and 5295, the Veteran is already in receipt of the maximum disability rating available, as he is already assigned a 40 percent.  

Based on the foregoing, assessing the Veteran's low back disability under DC 5293, the evidence suggests, as will be discussed in more detail below, that until June 13, 2014, his neurological symptoms were only sensory in nature, with normal ankle jerk, and no other neurological findings that were more than mild in nature.  Notably, VA examiners continuously concluded that there was no objective evidence of radiculopathy and or other neurological impairments.    

Nevertheless, the Board finds that the June 2014 VA spine examination noted IVDS with absent ankle jerk, bilaterally and other neurological reports such as radiating pain in the lower extremities.  Furthermore, the Veteran asserted throughout the pendency of this appeal that pain medication provided little if any relief.  Accordingly, under DC 5293, the Veteran's low back disability more nearly approximates a 60 percent disability rating, effective June 13, 2014.  

The Board also considered whether an even higher rating (higher than 40 percent) is warranted under the General Rating Formula post September 23, 2002; however, there is no diagnosis of unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent rating under the General Rating Formula.  Moreover, while the Board recognizes that the Veteran is also diagnosed with IVDS; he has not demonstrated any incapacitating episodes of IVDS during the past 12 months (the record does not show a physician prescribed bed rest of at least one week which is required for rating purposes).  See Diagnostic Code 5243.  In summary, a higher rating is not warranted under the IVDS Formula.  Because the evidence shows no compensable manifestation of IVDS, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine.  

In summary, the Board finds that a rating in excess of 40 percent prior to June 13, 2014 is not warranted; however a rating of 60 percent, but not higher, effective June 13, 2014 is warranted under DC 5293. 

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Here, the Board notes that the Veteran is also in receipt of a 10 percent disability rating for left L-5 dermatome neuropathy associated with his low back disability under DC 8520.  The Board finds that a higher rating of 20 percent is not warranted as the evidence does not establish symptoms that more nearly approximate moderate severity, but rather the Veteran's neurological involvement consists of some numbness on the left lateral thigh area.  It is thus only sensory, and a rating under Diagnostic Code 8520 would warrant only a 10 percent evaluation.  

Nevertheless, in this regard, the Board finds that in resolving all doubt in the Veteran's favor, the record is replete with complaints of shooting pain to his right side buttock.  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that, based on the lay and medical evidence, he has had neurologic impairment in his right lower extremity associated with low back disability during the entire appeal period.  His right leg symptom of radicular pain is analogous to mild, at worst, radiculopathy of the sciatic nerve.  As such, the Board concludes that the evidence supports his entitlement to a separate 10 percent rating under DC 8520 for radiculopathy of the right lower extremity.  However, a higher rating of 20 percent is not warranted for right leg radiculopathy, as the Veteran's neurologic symptoms are only intermittent and there is clearly no evidence of radicular impairment to a moderate degree.  See 38 C.F.R. § 4.124a.  

Lastly, the competent evidence does not reflect any other objective neurologic abnormalities associated with the low back disability, such as any in the left lower extremity, bladder, or bowel, so as to warrant any additional separate ratings.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU - Applicable Laws and Regulations

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).




TDIU - Analysis 

Initially, the Board notes that beginning May 28, 1999, the Veteran's combined disability rating was 70 percent.  Thus, he has met the schedular requirements for consideration of a TDIU since May 28, 1999.  38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-connected disabilities other than his PTSD (for which he is in receipt of a total disability rating) precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Turning to the evidence, in an October 2003 letter, the Veteran requested that the Board expedite his claim because he was unable to gain or maintain employment and his financial condition was "critical."  

During his March 2014 VA examination, the examiner indicated that regarding the effects on his occupation, the Veteran last worked in August 2002 as a counselor at the Veterans Center.  This was primarily office type work, which he was able to tolerate.  However, the problem was that his job description kept changing and he was required to do more outreach work, requiring him to drive a van to various towns around the area, which aggravated his back condition.  The examiner stated that "he finally became symptomatic enough that he decided to retire after 20 years of work."   

In an April 2005 letter, the Veteran reiterated that he was unable to gain or maintain employment or take care of his financial responsibilities to his family.  In a letter received May 18, 2005, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran also reiterated his request for a TDIU.  In an October 2005 letter, the Veteran asserted that his service-connected disabilities, including his low back pain, leg pain, and PTSD, prevented him from performing either mentally or physically the required tasks of employment.

In a June 2005 Application for Increased Compensation Based on Unemployability, the Veteran asserted that he had applied for jobs at which he could sit, but that his back pain was chronic and continued to worsen.  

In September 2005, evidence from the Social Security Administration (SSA) shows that the Veteran was found disabled effective April 1, 2005, primarily as a result of his severe degenerative disc disease.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991). 

During the June 2007 VA spine examination, the Veteran explained that he could not continue working, because "you cannot listen to other people complain as a counselor when you are in chronic pain." 

During the April 2011 VA general medical examination, the examiner indicated that on a typical day, the Veteran was "mostly home bound" with daily outings to drop and pick up his children from school.  It was further noted that he can engage in limited routine daily activity due to physical limitation caused by his back and left leg pain.  The examiner concluded that the Veteran could not perform any work involving prolonged sitting, standing, lifting, bending, or excessive walking, but can participate in sedentary employment and physical employment that does not involve prolonged sitting, standing, or excessive walking. 

During the July 2012 Board hearing, the Veteran testified under oath that he stopped working in his previous occupation as a veterans' counselor, because it was too painful for him to sit for as little as one (1) hour at a time.  He further testified that, although he has an undergraduate degree in business and finance, the only work he has ever performed has been counseling.  He added that, although he has applied for other jobs, he has consistently been rejected, because he was told by prospective employers that their liability insurance would not cover him due to his service-connected disability.  

During his June 2014 VA examination, the Veteran reported that he is an associate minister at his Church, but does not get paid.  He stated that due to his low back pain, he is not physically active and cannot even play with his children.  The examiner concluded that the Veteran's service-connected disabilities aside from his PTSD (for which he is already in receipt of a total disability rating), do not prevent the Veteran from obtaining sedentary or physical activities, because there was no limitation from these conditions. 

Lastly, even taking into consideration the Veteran's role as an associate minister at his Church, the Board finds that the evidence of record does not show a stable work history in any type of substantially gainful position.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides".  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a).  In Moore, the Court noted that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The Board resultantly need only determine whether his service-connected disabilities, in and of themselves, render him unemployable - again, meaning unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

Ultimately, the issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  Here, based on all the evidence of record, specifically to include the credible and competent lay testimony and the medical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the effects of his service-connected low back disability with associated neurological impairments.  The claim will therefore be granted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Date for SMC

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

As noted above, the PTSD claim was granted in a January 2006 rating decision and rated totally disabling.  Based upon the 100 percent disability rating for PTSD and additional disabilities evaluated in combination at 60 percent, the Veteran was additionally granted entitlement to SMC pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) based on the housebound rate.  The effective date for the total disability rating and SMC was set at May 18, 2005.  

The Veteran's representative asserts that earlier effective date for SMC is warranted. 

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. §1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Initially, in considering the Board decision herein, granting TDIU due solely to his service-connected low back disability, will be considered a total disability for SMC purposes.  Nevertheless, prior to May 18, 2005, the Veteran did not have another service-connected disability ratable at 60 percent, separate and distinct from the 100 percent service-connected disability (TDIU).  Furthermore, while the April 2011 VA examiner noted that the Veteran was "mostly home bound," this evidence is during the period for which SMC is already in effect. 

Accordingly, the preponderance of the evidence is against an effective date prior to May 18, 2005 for the reasons outlined above, namely that the medical evidence did not demonstrate that entitlement to SMC based on the housebound rate arose prior to this date and the Veteran did not have additional service-connected disability or disabilities rated independently at 60 percent, separate from the Board's grant of TDIU, herein.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  See Sabonis v. Brown, 6 Vet. App. 426   (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law); see also 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to June 13, 2014, rating in excess of 40 percent for low back disability is denied. 

Beginning June 13, 2014, a rating of 60 percent, but not higher, for service-connected low back disability is granted, subject to the law and regulations governing payment of monetary benefits.

A separate 10 percent disability rating, but no higher, for lumbar radiculopathy of the right lower extremity is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An effective date earlier than May 18, 2005 for SMC based upon housebound criteria is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


